MEMORANDUM**
Enrique Gomez-Bringas appeals the sentence imposed following his guilty plea for illegal re-entry by an alien after deportation in violation of 8 U.S.C. § 1326.
Gomez-Bringas contends that the district court erred in imposing a sentence that was not at the low end of the applicable Guidelines Range, because the sentence was based upon the impermissible ground of his prior arrest record. Because “[pjurely discretionary decisions authorized by the Guidelines, such as ... the choice of sentence within a guideline range, are not reviewable on appeal,” United States v. Khaton, 40 F.3d 309, 311 (9th Cir.1994), Gomez-Bringas’s appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.